    Case: 4:17-cv-01271-JMB Doc. #: 60 Filed: 08/17/21 Page: 1 of 4 PageID #: 546




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


PAINTERS DISTRICT COUNCIL NO. 58, et al.,1 )
                                           )
           Plaintiffs,                     )
                                           )
v.                                         )                  No. 4:17 CV 1271 JMB
                                           )
                                           )
JOHNED, INC. and EDWARD BENSON,            )
                                           )
           Defendants.                     )

                                MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiffs' Motion for Reconsideration (ECF No. 57) of

the February 9, 2021, Memorandum and Order, granting Defendant Edward Benson's ("Benson")

Renewed Motion to Quash his Deposition (ECF No. 56). In that Order, the Court noted that the

time for filing a responsive pleading had not passed but Benson's deposition was noticed for

February 11, 2021, a date prior to the responsive pleading deadline. In the instant motion, Plaintiffs

seek to take a post-judgment deposition of Benson in aid of execution of their judgment. For the




1
 Plaintiffs are Painters District Council No. 58, Gregg Smith, in his capacity as Business Manager
of Painters District Council No. 58, St. Louis Painters Pension Trust, St. Louis Painters Welfare
Trust, St. Louis Painters Vacation Trust, Painters District Council No. 2 Apprenticeship and
Journeyman Training Trust, by and through, Gregg Smith, David Doerr, Rich Lucks, Joseph F.
Mueller, Carl Farrell, Donald Thomas, Daniel Wienstroer, Michael Smith, Walter Bazan, Jr., Steve
Phillipp, Jr., Mark Borgmann, Dane McGraw, Joseph Keipp, Tim Weis, Fred Phillipp, Jr., in their
capacities as trustees (collectively referred to as “Plaintiffs”).



                                                  1
     Case: 4:17-cv-01271-JMB Doc. #: 60 Filed: 08/17/21 Page: 2 of 4 PageID #: 547




reasons outlined below, the motion to reconsider is granted, and Benson's deposition shall go

forward via videoconference within sixty days of this Order.

I.       Background

         Plaintiffs filed this action on April 7, 2017, alleging that Defendant JohnEd, Inc.

("JohnEd"), an employer and signatory to and/or bound by a collective bargaining agreement failed

to (1) accurately account to and fully pay several employee benefit funds, (2) remit deducted dues,

and (3) make contributions to trust funds. (ECF No. 1 at ¶¶ 15-47, 58-61) Plaintiffs further allege

that Benson should be held liable for JohnEd's violations and breaches by virtue of his personal

guaranty. (Id. at ¶¶ 55-61; ECF No. 25-5)

         Although Defendants were served on April 18, 2017, neither Defendant has filed an

answer. On May 19, 2017, the Clerk of the Court entered an Order of Default against Defendants.

(ECF No. 7) Defendants have not moved to set aside the default judgment. On January 7, 2019,

the Court awarded default judgment against Defendants, jointly and severally, for a total of

$45,687.43. (ECF No. 27)

         In attempt to satisfy their judgment, Plaintiffs served a Notice of Rule 69 Deposition (ECF

No. 54-1), seeking to depose Benson, individually and as an officer of JohnEd, Inc., regarding a

range of topics related to their efforts to collect their judgment in the amount of $45,687.43. (ECF

No.28)

II.      Discussion

         "A motion for reconsideration is not a vehicle to identify facts or legal arguments that could

have been, but were not, raised at the time the relevant motion was pending." Julianello v. K-V

Pharm. Co., 791 F.3d 915, 923 (8th Cir. 2015). "District courts have substantial discretion in

ruling on motions for reconsideration. However, in general, '[m]otions for reconsideration serve



                                                   2
 Case: 4:17-cv-01271-JMB Doc. #: 60 Filed: 08/17/21 Page: 3 of 4 PageID #: 548




a limited function: to correct manifest errors of law or fact or to present newly discovered

evidence.'" Boswell v. Panera Bread Co., 2016 WL 1392066, at *2 (E.D. Mo. Apr. 8, 2016

(quoting Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir. 1988)).

       Rule 69(a)(1) provides that a deposition in aid of execution of a judgment "must accord

with the procedure of the state where the court is located." Fed.R.Civ.P. 69(a)(1). Although Rule

69(a)(1) clearly mandates adherence to most state law execution procedures, the next provision of

the rule provides that "[i]n aid of the judgment or execution, the judgment creditor … may obtain

discovery from any person – including the judgment creditor – in the manner provided in these

rules or by the procedure of the state where the court is located." Fed.R.Civ.P. 69(a)(2).

       Plainitffs ask the Court to reconsider the February 9, 2021, Memorandum and Order,

applying state law before their time for filing responsive pleading passed. The Court finds the

orders at issue here, granting without prejudice a motion to quash a subpoena and to reconsider its

ruling on the motion to quash, are discovery orders which are generally considered not final and

not immediately appealable. See, e.g., In re Grand Jury Subpoenas, 472 F.3d 990 (8th Cir. 2007);

Borntrager v. Central States, Southeast and Southwest Areas Pension Fund, 425 F.3d 1087, 1093

(8th Cir. 2005).

       Here, Plaintiffs, judgment creditors, seek to depose Benson, under oath, as a judgment

creditors, electing to conduct post-judgment under Rule 69(a)(2). In this case, Plainitffs elect to

use federal procedure rules for its post-judgment discovery regarding Benson. Rule 69(a)(2)

clearly provides that "the judgment creditor … may obtain discovery from any person" and the

scope of such discovery is broad and should be liberally construed. "The judgment creditor is

allowed discovery to find out about assets on which execution can issue or about assets that have

been fraudulently transferred or otherwise beyond the reach of execution." 12 Charles A. Wright



                                                 3
 Case: 4:17-cv-01271-JMB Doc. #: 60 Filed: 08/17/21 Page: 4 of 4 PageID #: 549




& Arthur R. Miller, Federal Practice & Procedure § 3014 (3d ed. 2020 update). "The scope of

examination is very broad, as it must be if the procedure is to be of any value." Id.

       The party seeking discovery has the burden of making a threshold showing of relevance.

See Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1992). Once that burden has been

met, the burden shifts to the party seeking to resist the discovery. The Court's initial ruling on this

matter, based on the incomplete briefing and impending deposition scheduled, did not address

whether some threshold of relevance of the information sought had been made. The Court finds

that the requested deposition properly falls within the scope of permissible discovery sanctioned

by the Federal Rules of Civil Procedure. See, e.g., Fed.R.Civ.P. 26(b)(1); YCB Int'l, Inc. v. UCF

Trading Co., Ltd., 2014 WL 1173353, at *2 (N.D. Ill. Jan. 13, 2014) ("The rules mentioned in Rule

69(a)(2) are the federal rules governing pre-trial discovery."). Here, Plaintiffs have satisfactorily

demonstrated that the information sought is relevant to the collection of any outstanding judgment

and is reasonably calculated to lead to the discovery of assets to aid in the satisfaction of the

outstanding judgment. Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs' Motion for Reconsideration (ECF No. 57) is

GRANTED. The previously noticed deposition of Benson, in his capacity as an individual

defendant and a corporate officer of JohnEd to discover assets to satisfy the outstanding judgment

owed, shall occur through videoconference within sixty days of this Order.


                                                       /s/ John M. Bodenhausen
                                                       JOHN M. BODENHAUSEN
                                                       UNITED STATES MAGISTRATE JUDGE

Dated this 17th day of August, 2021.




                                                  4
